UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 under the Securities Exchange Act of 1934 For the Month of August 2011 CAMTEK LTD. (Translation of Registrant’s Name into English) Ramat Gavriel Industrial Zone P.O. Box 544 Migdal Haemek 23150 ISRAEL (Address of Principal Corporate Offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F xForm 40-F o Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities and Exchange Act of 1934. Yes oNo x SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. CAMTEK LTD. (Registrant) By: /s/ Mira Rosenzweig ————— Mira Rosenzweig, Chief Financial Officer Dated:August 3, 2011 Camtek Ltd. P.O.Box 544, Ramat Gabriel Industrial Park Migdal Ha’Emek 23150,ISRAEL Tel: +972 (4) 604-8100Fax: +972 (4) 644-0523 E-Mail:Info@camtek.co.ilWeb site: http://www.camtek.co.il CAMTEK LTD. Mira Rosenzweig, CFO Tel: +972-4-604-8308 Mobile: +972-54-9050703 mirar@camtek.co.il INTERNATIONAL INVESTOR RELATIONS CCG Investor Relations Ehud Helft / Kenny Green Tel: (US) 1 camtek@ccgisrael.com CAMTEK ANNOUNCES ALL TIME RECORD REVENUES IN THE SECOND QUARTER OF 2011 YEAR OVER YEAR REVENUE INCREASE OF 38% TO $28.8 MILLION MIGDAL HAEMEK, Israel – August 3, 2011 – Camtek Ltd. (NASDAQ and TASE: CAMT), today announced its financial results for the second quarter ended June 30, 2011. Main Financial Highlights of the Second Quarter · All time record revenues of $28.8 million, representing a sequential quarterly increase of 4.8% and a year-over-year increase of 38%. · Non-GAAP gross margin of 45.6% for the quarter compared with non-GAAP gross margin of 43.5% in the second quarter of last year; GAAP gross margin of 45.3% for the current quarter. · Non-GAAP operating income of $3.0 million compared with non-GAAP operating income of $1.7 million in the second quarter of 2010. GAAP operating income reached $2.8 million in the current quarter; · Non-GAAP net income of $2.9 million in the quarter compared with Non-GAAP net income of $1.4 million in the second quarter of 2010; GAAP net income of $2.2 million was earned in the current quarter. · Non-GAAP earnings per diluted share of $0.10; GAAP earnings per diluted share of $0.07. Results for the three months ended June 30, 2011 on a non-GAAP basis, exclude the following items: (i) Expenses with respect to the acquisition of SELA and Printar; and (ii) share based compensation expenses. A re-conciliation between the GAAP and non-GAAP results appears in the tables at the end of this press release. Second Quarter 2011 Financial Results Revenues for the second quarter of 2011 increased 38% to $28.8 million, compared to $20.8 million in the second quarter of 2010. The level of revenues in the second quarter of 2011 were at an all time high for the Company growing 4.8% sequentially, and came in at the top-end of the previously-announced guidance range of between $27-$29 million. The ongoing growth is a result of the continued increase in demand from customers in the quarter, as well as the penetration of new customers and increasing sales of the Company’s new products. Compared with the prior quarter, revenues from semiconductor products in the quarter decreased by approximately 5% due to the softening in these markets, while revenues from PCB products increased by approximately 19%. Gross profit on a GAAP basis in the quarter totaled $13.0 million (45.3% of revenues), compared with $8.8 million (42.4% of revenues) in the second quarter of 2010. Gross profit on a non-GAAP basis in the quarter totaled $13.1 million (45.6% of revenues), compared with $9.1 million (43.5% of revenues) in the second quarter of 2010. Operating income on a GAAP basis in the quarter was $2.8 million (9.7% of revenues) compared with $1.2 million (5.8% of revenues) in the second quarter of 2010.Non-GAAP operating income was $3.0 million (10.45% of revenues) in the quarter compared with $1.7 million (8.4% of revenues) in the second quarter of 2010. Net income on a GAAP basis in the second quarter of 2011 totaled $2.2 million, or $0.07 per diluted share, compared to $460 thousand, or $0.02 per diluted share, in the second quarter of 2010. Net income on a non-GAAP basis in the second quarter of 2011 was $2.9 million, or $0.10 per diluted share, compared with $1.4 million, or $0.05 per diluted share, in the second quarter of 2010. Operating cash flow in the quarter amounted to a positive $1.5 million. Cash and cash equivalents levels as of June 30, 2011 were $12.3 million with an additional amount of $5.1 million in restricted cash. This is compared with $9.2 million in cash and equivalents, and an additional $5.2 million restricted cash as at March 30, 2011.The increase in cash and cash equivalents resulted mainly from a positive cash flow during the quarter and an increase in bank loans in the amount of $2.5 million. Management Comment Roy Porat, Camtek’s Chief Executive Officer, commented:“We are continuing on from our great start to 2011 with another quarter of solid top line growth, and I am glad to present revenues of $28.8 million which is a new all time record for Camtek. We showed strong growth in our PCB business, despite some softening in our semiconductor business, the diversification across our businesses allowed us to continue with our growth in the quarter. With regard to our new products in the front-end semiconductor market, the Xact and the Gannet, we continued to see significant interest. We also qualified more tools at new customers, which is a confirmation of their technological capabilities. Looking ahead, we expect these new products to materialize the strong momentum we see in customers' interest, and become larger contributors to our overall long-term revenue growth.” Mr. Porat concluded: “With regard to our outlook, while many of our peers in the semiconductor industry see some softening ahead, we see good order momentum and expect a sequentially more or less flat quarter with anticipated revenues of between $27.5 and $29.5 million.” Conference Call The Company will also host a conference call today, starting at 10:00 am ET. Roy Porat, Chief Executive Officer and Mira Rosenzweig, Chief Financial Officer, will host the call and will be available to answer questions after presenting the results. To participate, please call one of the following telephone numbers a few minutes before the start of the call: US: 1 at 10:00 am Eastern Time Israel: 03 918 0609 at 5:00 pm Israel Time International: + For those unable to participate, the teleconference will be available for replay on Camtek’s website at http://www.camtek.co.il beginning 24 hours after the call. ABOUT CAMTEK LTD. Camtek Ltd provides automated and technologically advanced solutions dedicated to enhancing production processes and increasing yields, enabling and supportingcustomers' latest technologies in the Semiconductor and Printed Circuit Board (PCB) & IC Substrates industries. Camtek addresses the specific needs of these interconnected industries with dedicated solutions based on a wide and advanced platform of technologies including intelligent imaging, image processing, ion milling and digital material deposition. Ranging from micro-to-nano, Camtek provides complete solutions for the whole product cycle of all electronic devices including smartphones, tablets and other cutting edge consumer products and applications. This press release is available at www.camtek.co.il. This press release may contain projections or other forward-looking statements regarding future events or the future performance of the Company. These statements are only predictions and may change as time passes. We do not assume any obligation to update that information. Actual events or results may differ materially from those projected, including as a result of changing industry and market trends, reduced demand for our products, the timely development of our new products and their adoption by the market, increased competition in the industry, intellectual property litigation, price reductions as well as due to risks identified in the documents filed by the Company with the SEC. Use of non-GAAP Measures This press release provides financial measures that exclude certain items and are therefore not calculated in accordance with generally accepted accounting principles (GAAP). Management believes that these Non-GAAP financial measures provide meaningful supplemental information regarding our performance. The presentation of this non-GAAP financial information is not intended to be considered in isolation or as a substitute for the financial information prepared and presented in accordance with GAAP. Management uses both GAAP and non-GAAP measures when evaluating the business internally and therefore felt it is important to make these non-GAAP adjustments available to investors. CAMTEK LTD. and its subsidiaries Consolidated Balance Sheets (In thousands) June 30, December 31, U.S. Dollars (In thousands) Assets Current assets Cash and cash equivalents Accounts receivable, net Inventories Due from affiliates Other current assets Deferred tax asset 54 54 Total current assets Fixed assets, net Restricted deposits * Long term inventory Deferred tax asset Other assets, net Intangible assets, net ** Goodwill Total assets Liabilities and shareholders’ equity Current liabilities Short term bank loans Accounts payable – trade Long term bank loans – current portion Other current liabilities Total current liabilities Long term liabilities Long term bank loans Liability for employee severance benefits Other long term liabilities ** Total liabilities Commitments and contingencies Shareholders’ equity Ordinary shares NIS 0.01 par value, authorized 100,000,000 shares, 31,791,722 issued as June 30, 2011 and 31,370,359 as of December 31, 2010, outstanding 29,699,346 as of June 30, 2011 and 29,277,983 as of December 31, 2010 Additional paid-in capital Accumulated losses ) ) Treasury stock, at cost (2,092,376as of June 30, 2011 and December 31, 2010) ) ) Total shareholders' equity Total liabilities and shareholders' equity (*) Bank guarantee against credit line related to the Rudolph Technologies appeal (**) Relates to Printar and SELA acquisitions Camtek Ltd. Consolidated Statements of Operations (in thousands, except share data) Six Months ended June 30, Three Months ended June 30, Year ended December 31, U.S. dollars U.S. dollars U.S. dollars Revenues Cost of revenues Gross profit Research and development costs Selling, general and administrative expenses Operating income Financial expenses, net ) Income (loss) before income taxes ) Income tax ) Net income (loss) ) Net income (loss) per ordinary share: Basic ) Diluted ) Weighted average number ofordinary shares outstanding: Basic Diluted Camtek Ltd. Reconciliation of GAAP To Non-GAAP results (In thousands, except share data) Six Months ended June 30, Three Months ended June 30, Year ended December 31, U.S. dollars U.S. dollars U.S. dollars Reported net income (loss) attributable to Camtek Ltd. on GAAP basis ) Acquisition of Sela and Printar related expenses (1) Inventory write –downs - Share-based compensation 82 41 Restructuring expenses (2) - - Non-GAAP net income (loss) Non –GAAP net income (loss) per share , basic and diluted ) Gross margin on GAAP basis % 41
